In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 15-2019
UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,

                               v.

BILLY J. ROBINSON, JR.,
                                           Defendant-Appellant.
                    ____________________

    Appeal from the United States District Court for the
              Eastern District of Wisconsin.
       No. 14-cr-150 — Rudolph T. Randa, Judge.
                 ____________________

     ARGUED JANUARY 20, 2016 — DECIDED JULY 22, 2016
                ____________________

    Before WOOD, Chief Judge, and MANION and ROVNER, Cir-
cuit Judges.
    WOOD, Chief Judge. Billy Robinson’s guilty plea was rou-
tine; his sentencing hearing was not. Robinson pleaded guilty
to two counts of traveling in interstate commerce to facilitate
heroin distribution, in violation of 18 U.S.C. § 1952(a)(3). Dur-
ing his sentencing hearing, the district court went far afield in
2                                                   No. 15-2019

its comments. We are left without the ability to say confi-
dently that the sentence was imposed in accordance with the
proper procedures. We therefore vacate Robinson’s sentence
and remand for resentencing. See United States v. Figueroa, 622
F.3d 739, 741 (7th Cir. 2010).
                                I
   Robinson’s cousin, Trivon Carter, led a heroin trafficking
ring from 2012 to 2014. His organization bought heroin in Chi-
cago and sold it in Milwaukee. For most of that two-year pe-
riod, Carter relied on Kathryn Du Vergey to run drugs from
one state to the other. But for two months in the spring of 2014,
Carter brought Robinson into the operation. Robinson might
have thought this was his lucky day, but he would have been
wrong: that was just when law enforcement officers were clos-
ing in on Carter’s scheme. Robinson fell into the trap when he
sold heroin to a confidential informant. Shortly afterward, the
police arrested him, along with Carter, Du Vergey, and other
conspirators.
    Robinson ultimately pleaded guilty in the Eastern District
of Wisconsin to two counts of traveling in interstate com-
merce to facilitate heroin distribution. See 18 U.S.C.
§ 1952(a)(3). The district court accepted his plea and later im-
posed a within-guidelines sentence of 84 months’ imprison-
ment. Robinson appeals only his sentence, alleging that the
district court failed properly to consider his mitigation argu-
ments and made inappropriate comments that amount to pro-
cedural error. Because we agree that the comments during
sentencing strayed so far from the record that we cannot trace
the (legitimate) reasons for Robinson’s sentence, we vacate his
sentence and remand for resentencing.
No. 15-2019                                                      3

                                  II
    A district court that fails properly to explain its sentence
by reference to the sentencing criteria set out in 18 U.S.C.
§ 3553(a) commits procedural error. Gall v. United States, 552
U.S. 38, 50 (2007); United States v. Kappes, 782 F.3d 828, 859 (7th
Cir. 2015). When a district court makes “extraneous and in-
flammatory comments during the sentencing hearing,” it
“cast[s] doubt on the validity of the sentence.” Figueroa, 622
F.3d at 741. Such a record leaves us with “no way of knowing”
whether “these irrelevant considerations affected” the sen-
tence. Id.; see also United States v. Smith, 400 F. App’x 96, 99
(7th Cir. 2010) (nonprecedential). We review de novo whether
the district court committed procedural error during sentenc-
ing. United States v. Dachman, 743 F.3d 254, 261 (7th Cir. 2014).
    In Robinson’s case, before imposing sentence the district
court engaged in several wide-ranging soliloquies on urban
decay, the changing nature of Robinson’s neighborhood, the
“pathology” of certain neighborhoods, and the connection be-
tween Milwaukee’s 1967 riots and recent protests in Balti-
more, Maryland. Sentences in criminal cases must be based
only on the criteria authorized by Congress. See 18 U.S.C.
§ 3553. The court’s comments made at this sentencing were
irrelevant and had no basis in the record. They therefore un-
dermine our confidence in the fairness of the proceeding.
     The sentencing hearing took a wrong turn by focusing on
urban decay, social unrest, and the judge’s personal experi-
ences in the relevant neighborhood. As we have said before,
“it is inappropriate to blame [a defendant] for issues of broad
local, national, and international scope that only tangentially
relate to his underlying conduct.” Smith, 400 F. App’x at 99
(citing Figueroa, 622 F.3d at 743–44). We need not review all of
4                                                  No. 15-2019

the comments made during sentencing; a few examples will
suffice.
    The district judge invoked his own recollections from his
college days of Robinson’s neighborhood, noting that many
years ago it was a safe place and now it was not, because of
the omnipresent drug trade. These references are troubling
because they could be “understood as a personal grudge that
the judge bore against [Robinson] for dealing drugs in his old
neighborhood.” United States v. Wilson, 383 F. App’x 554, 557
(7th Cir. 2010) (nonprecedential). They appear to attribute “is-
sues of broad local [and] national … scope”—changing crime
rates in cities—to Robinson’s crime, when these issues at best
“only tangentially relate to his underlying conduct.” Smith,
400 F. App’x at 99. Robinson was not charged with a violent
crime or a crime involving a firearm, nor did his criminal his-
tory include any such crimes.
    The district judge also went too far when he suggested that
Robinson’s crime was related somehow to events elsewhere
in the country. The court discussed its belief that Milwaukee
today is similar to Milwaukee in 1967, and drew questiona-
ble—and irrelevant—parallels between Milwaukee’s 1967 ri-
ots and recent protests in Baltimore over police brutality. He
noted in particular some protests in Milwaukee over the Vi-
etnam War in 1967 (12 years before Robinson was born)—pro-
tests that got in the way of his deployment to a combat zone.
He wondered what would happen if something similar were
to take place today, and he bemoaned the general lack of dis-
cipline, responsibility, and self-direction.
    Robinson was convicted of a drug-related crime. He was
not charged with or convicted of any crime involving inciting
a riot. Moreover, events in Milwaukee before he was born, or
No. 15-2019                                                   5

recent protests in other cities, are not relevant to Robinson’s
sentence. See Smith, 400 F. App’x at 99. And it is hard to know
what the judge meant by the “pathology” of the neighbor-
hood. A reference to general deterrence or protection of the
public would have been proper, see 18 U.S.C. § 3553(a)(2)(B),
(C), but blaming Robinson indiscriminately for everything
wrong in that neighborhood would not.
     The district court also used “colorful” language to “dis-
pense with arguments that [it] did not appreciate.” See
Figueroa, 622 F.3d at 743. In response to Robinson’s statement
that his family supports him, the court said, “I don’t care how
nice you are. How much your family loves you. I mean, my
family loves me, too.” And in response to Robinson’s state-
ment that he and his fiancée intended to move to Alabama in
order to leave behind negative influences in Wisconsin and
Illinois, the court pointed out that Robinson had five children
by four different mothers, and questioned whether he was re-
ally prepared to support all five. Robinson’s childcare ar-
rangements might be relevant to his sentence for some pur-
poses. The fact that he has children with multiple mothers is
not, however, “the real problem” (in the judge’s words) that
his sentence is meant to address.
    While “sentencing is an individual, and at times idiosyn-
cratic, process,” this “does not excuse the court from its duty
to ensure a fair process.” Figueroa, 622 F.3d at 743–44. Because
the district court did not “adequately explain its chosen sen-
tence” with reference to the relevant criteria laid out in 18
U.S.C. § 3553(a), Robinson’s sentence does not “allow for
meaningful appellate review [or] promote the perception of
fair sentencing.” Gall, 552 U.S. at 50. The government argues
6                                                  No. 15-2019

that if we look at the sentence as a whole, and ignore the in-
appropriate comments, the district court provided enough of
an explanation of its sentence for us to affirm. See Wilson, 383
F. App’x at 556–57 (finding no reversible error where district
court made some inappropriate comments, but ultimately jus-
tified sentence based on Section 3553(a) factors). We cannot
do so here. Because the district court’s improper extraneous
comments were interwoven with its consideration of the Sec-
tion 3553(a) factors, “[w]e have no way of knowing how, if at
all, these extraneous considerations influenced [Robinson’s]
sentence.” Figueroa, 622 F.3d at 744.
                              III
    Robinson also argues that the court erred by failing to con-
sider his theory that his lesser involvement in Carter’s opera-
tion meant that he was entitled to receive a lesser sentence
than Du Vergey. This point has no merit. The district court
did consider Robinson’s mitigation argument before rejecting
it.
    A district court must give proper consideration to nonfriv-
olous arguments for mitigation. See Rita v. United States, 551
U.S. 338, 357 (2007). But the court “is not obliged to engage in
a lengthy discussion of every argument for leniency that the
defendant raises.” United States v. Patrick, 707 F.3d 815, 818
(7th Cir. 2013).
    Here, the district court properly explained that it consid-
ered and rejected Robinson’s argument. The court acknowl-
edged Robinson’s argument by stating “your attorney …
made that the argument that, you know, you’re a bit player.”
But Robinson’s criminal history outweighed that considera-
tion, in the court’s view—in fact, the court explained that
No. 15-2019                                                  7

Carter chose Robinson because Carter “knew, based on what
you’ve been doing your whole life, Mr. Robinson, that he
could count on you.” The district court explained that Robin-
son should not receive a lower sentence than Du Vergey be-
cause unlike Robinson, Du Vergey “had a criminal history
category of one.” The court explained that it was more lenient
toward Du Vergey because she had a history of addiction to
cocaine and heroin, whereas Robinson did not. This explana-
tion is sufficient “to allow a reviewing court to assure itself
that the sentence complies with Section 3553(a).” Id.
                              IV
  For these reasons, we VACATE Robinson’s sentence and
REMAND for resentencing. Circuit Rule 36 shall apply on re-
mand.